Citation Nr: 1628400	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for lumbar spine degenerative arthritis.

4.  Entitlement to service connection for gastroestopaheral reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to April 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded this issue for further evidentiary development in October 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lumbar spine degenerative arthritis and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to active duty; bilateral hearing loss was not exhibited within the first post-service year, and was not diagnosed until 2015.

2.  The Veteran's GERD is secondary to effects of the medication for the Veteran's service-connected lumbar sprain condition.




CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  The criteria to establish service connection for GERD, secondary to a lumbar sprain condition, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his claims.  This examination is adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Service Connection Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  For the following reasons, the Board finds entitlement to service connection is not warranted.

A review of the facts reveals the following: the Veteran's service treatment records demonstrates that the Veteran did not complain of hearing loss while in service.  There is no evidence of an exit examination.

In August 2006, February 2007, August 2007, February 2008, and September 2009, different medical providers at the VA hospital determined there was no hearing loss barrier impairing verbal correspondence with the Veteran.

In January 2010, the Veteran submitted a statement in the form of a Notice of Disagreement stating that he believed his bilateral hearing loss stemmed from service.

In March 2010, as part of a general medical examination, a VA physician determined the Veteran did not suffer from hearing loss.

In December 2015, the Veteran underwent a Compensation and Pension (C&P) examination in which he was found to suffer from bilateral sensorineural hearing loss.  The examiner determined the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service, due to a lack of hearing loss in the service records or in the years following service; no evidence of hearing loss for VA purposes until December 2015; post-service occupational noise factory exposure for many years; and the Veteran's advanced age of 86.  Ultimately, the examiner concluded, the hearing loss was more likely to due to the natural aging process, hereditary factors, and post-service noise exposure.

The Board finds service connection for bilateral hearing loss is not warranted, as the Veteran has not demonstrated a causal relationship between the claimed in-service noise exposure and the current disability.  To arrive at this finding, the Board finds the December 2015 C&P examination and the lack of evidence of bilateral hearing loss until December 2015, highly probative.

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Lastly, a medical examiner is presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

The initial inquiry in determining the probative value of a lay statement is to assess the lay speaker's competency.  If the speaker lacks competency, the testimony cannot be deemed probative or sufficient.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); FED. R. EVID. 601.  To determine competency, the lay speaker must have personal knowledge of the facts pertinent to the testimony.  See United States v. Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may testify "upon concrete facts within their own observation and recollection-that is, facts perceived from their own senses, as distinguished from their opinions or conclusions drawn from such facts"), cert. denied, 429 U.S. 1100 (1977).  The Veteran is, of course, presumed competent to testify as to facts that are within his actual observation, such as aches and pains.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

If the witness is deemed competent, the Board must assess the testimony's weight and credibility.  This is a factual determination which assesses the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board finds the medical examiner's conclusion highly probative.  First, it is clear the examiner fully reviewed the Veteran's medical history and records and spoke with the Veteran about the claimed condition.  Second, the examiner provided a fully articulated opinion, which was, lastly, supported by a reasoned analysis.  The examiner cited to several relevant factors-lack of evidence of hearing loss for VA purposes until 2015, the Veteran's occupational pursuits, and the Veteran's age-to determine it was less likely than not that the Veteran's hearing loss was related to service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the opinion did not use speculative language but, rather, provided the degree of certainty required for medical nexus evidence.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's hearing loss is related to an event or incident in service highly probative.

The Board finds the Veteran competent to speak to the symptoms of hearing loss that he experienced.  Nonetheless, he is not competent to provide medical conclusions to complex medical questions, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning bilateral hearing loss, he is not competent to comment on the etiology of the hearing loss.  The competent evidence outweighs the unsubstantiated lay reports regarding etiology.

Next, the Board finds the absence of bilateral hearing loss for VA purposes in the record until 2015 probative.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and his current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment can be evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

The Board acknowledges that Hensley v. Brown established that the absence of an in-service hearing disability does not preclude service connection where the Veteran establishes that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, in the situation at hand, entitlement to service connection is not precluded for the Veteran simply because he did not suffer from a hearing loss disability during service.  Rather, considering the totality of the evidence-the 62 years in-between service and a hearing loss diagnosis; the Veteran's employment in loud occupations; and the examiner's belief that the hearing loss is more likely related to natural aging-the weight of the evidence does not rise to equipoise that the Veteran's current hearing loss is causally related to service.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b),"requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  

For the reasons and bases discussed above, the competent and probative evidence indicates that the Veteran's current bilateral sensorineural hearing loss, diagnosed more than 62 years after separation from service, is less likely than not related to his active service.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the preponderance of the evidence is against this claim and the appeal must be denied.


GERD

The Veteran contends that he is entitled to service connection, secondary to his service-connected lumbar strain condition, for GERD.  For the following reasons, the Board finds service connection is warranted.

In the years following the Veteran's separation from service, he suffered from a variety of gastro-esophageal symptoms.  In 1957, the Veteran was service-connected for trichuriaris, ankylostomiasis, a gastro-esophageal condition caused by hookworms.

In November 2009, the Veteran underwent a C&P examination in which the examiner determined the Veteran suffered from GERD.  She concluded the Veteran's GERD was more likely than not caused by the pain medications the Veteran consumed for his back condition-a condition that was, at the time, not service connected but is currently.

In December 2015, the Veteran underwent a C&P examination in which the examiner determined the Veteran's GERD was less likely than not caused by in-service incidents, as his service treatment records are silent for GERD.  The examiner determined it was less likely than not that the Veteran's GERD was caused by his service-connected trichuriaris, as the two diseases have different pathophysiological processes.

The Board finds that service connection on a secondary basis is warranted for the Veteran's GERD.  First, the Board finds the Veteran suffers from a current disability, and, second, the Veteran's GERD was caused by or aggravated by the use of pain killers for his service connected back condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 21 (1993), and Tobin v. Derwinski, 2. Vet. App. 34 (1991).

The Board finds the medical examiner's conclusion probative.  It is clear the examiner fully reviewed the Veteran's medical history and records, spoke with the Veteran about the claimed condition, and provided a fully articulated opinion supported by a reasoned analysis.  The examiner cited to several relevant factors, and looked at the Veteran's numerous gastro-esophageal symptoms and complaints to determine they were caused by the Veteran's service-connected pain killer consumption.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.  Thus, the Board finds the examiner's conclusion as to whether or not the Veteran's GERD is secondarily related to his service-connected back condition highly probative.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for GERD, secondary to a service-connected lumbar strain condition, is granted.


REMAND

The Veteran contends that he is entitled to service connection for IDS and tinnitus.  For the following reasons, the Board finds a remand is warranted.

Concerning the IDS, the Veteran underwent a C&P examination in December 2015.  The examiner determined the Veteran suffered from a lumbosacral strain and lumbar spine arthritis.  She concluded the Veteran's lumbosacral strain was more likely than not related to the Veteran's military service, as the strain was diagnosed within one year of his discharge from service.  On the other hand, she determined the Veteran's degenerative arthritis was less likely than not related to service, as the arthritis was diagnosed 45 years after service and more likely related to the aging process.

The Board finds this C&P examination inadequate, as the Veteran failed to discuss whether or not the Veteran's now service-connected lumbosacral strain aggravated or accelerated his degenerative arthritis.  It stands to reason that if the Veteran has suffered from a lumbosacral strain since 1954, it would play some role in the Veteran's degenerative arthritis.  Upon remand, the examiner must discuss the effects-if any-of the lumbosacral strain on his degenerative arthritis of the lumbar spine.

As for tinnitus, due to the Veteran's combat service in Korea, the RO conceded the Veteran's in-service noise exposure.  In the years leading up to his C&P examination, the Veteran frequently asserted that he suffered from tinnitus in his correspondence with the RO.  In the Veteran's May 2016 Informal Hearing Presentation, the Veteran's representative asserted the Veteran experienced recurrent and persistent tinnitus.  At the examination, however, the Veteran stated he was not experiencing recurrent tinnitus.  As such, the examiner did not provide a conclusion as to the etiology of the Veteran's tinnitus.  Given the diagnosis discrepancies existing in the current record, another examination is warranted to clarify the Veteran's diagnosis, and, if determined that he suffers from tinnitus, an opinion given as to its etiology.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an audiologist to determine the nature and etiology of the Veteran's tinnitus, and whether it is as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by, related to, or aggravated by his service.

2. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of the Veteran's degenerative arthritis and whether it is as likely as not (50 percent probability or greater) that the Veteran's degenerative arthritis is related to his service.

The examiner should also discuss whether or not it is as likely as not (50 percent probability or greater) that the Veteran's service-connected lumbosacral strain caused or aggravated the Veteran's lumbar spine degenerative arthritis.

3. Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


